DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 Allowable Subject Matter
Claims 1-3, 5, 7-16, 18 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 14, none of the prior art fairly teaches or suggest a marking composition, or writing instrument using said composition comprising: a condensation polymer which is a reaction product of a diol and a dicarboxylic acid, in an amount from about 10% to about 90% by weight of the composition; one or more fatty acids containing from 10 to 24 carbon atoms, or an ester thereof, in an amount from about 20% to about 80% by weight of the composition; and a colorant, in an amount from about 1% to about 15% by weight of the composition, wherein the polymer has a Shore D hardness value from 35 to 65. and wherein the condensation polymer has a weight average molecular weight of from about 5000 to about 15.000 daltons and is selected from the group consisting of polvtbutylene adipate), polvthexylene succinate), and polypropylene adipate). It is noted that the prior art teaches similar compositions (see Craig USP 6,136,078). However, there is no suggestion or motivation available to modify the prior art to use one of the specifically claimed condensation polymers in combination with the other limitations of the claim. As such independent claims 1 and 14 are seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims they are found to be allowable at least for the same reasons given above and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734